Citation Nr: 0823317	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of his experiences in the 
Republic of Vietnam.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

In August 2007, the veteran submitted additional VA medical 
treatment records, dated from June 2007 to August 2007, which 
revealed treatment for and diagnoses of PTSD.  A waiver of RO 
consideration of this new evidence was not submitted.  
Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2007).  
 
In March 2008, the veteran's representative submitted a 
Notice of Award letter indicating that the veteran had been 
awarded disability benefits from the Social Security 
Administration (SSA), effective from May 2007.  Under the 
circumstances of this case, an attempt should be made by the 
RO, with the assistance of the veteran, to obtain these 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In support of his claim, the veteran has alleged three 
specific inservice stressors.  On his VA examination for 
PTSD, performed in August 2005, and at his hearing before the 
RO in February 2006, the veteran reported that on one 
occasion he was subjected to sniper fire while performing his 
rounds to ensure the camp's generators were operating 
properly.  He also testified that his base camp, named 
"Duster Mountain," was subjected to mortar fire one 
occasion injuring people in the canteen.  Finally, he has 
indicated that the second individual on his promotion list 
was killed in Vietnam.

A review of his service personnel records revealed that the 
veteran served in the Republic of Vietnam from February 1969 
to February 1970.  Furthermore, during the time frame of his 
alleged stressors, he was assigned to the HHC (Headquarters 
and Headquarters Company), 3dBN (ABN) (3rd Battalion 
Airborne), 503rd Infantry, 173d Airborne Brigade.

Under the circumstances of this case, the RO must provide the 
veteran with an additional opportunity to provide additional 
details regarding his alleged stressors.  After this is 
accomplished, any stressors for which there are sufficient 
detail to attempt verification should be sent to the Joint 
Services Record Research Center (JSRRC) for the purpose of 
verifying the noted in-service stressors.  If any in-service 
stressor is verified, the RO should schedule the veteran for 
a VA psychiatric examination to determine whether the veteran 
has PTSD due to a verified in-service stressor.


In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the claim is remanded for 
the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD during the 
course of this appeal.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits 
from SSA, effective from October 2005, 
together with its decision awarding the 
veteran disability benefits.  These 
records must be associated with the 
claims file.  If these records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the approximate date 
(within a three month range) and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  The 
veteran that must be as specific as 
possible.  The RO must inform the veteran 
of potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, e.g. former fellow 
service members, including peers, 
subordinates, or superiors; a chaplain; 
or a counselor.  

4.  Regardless of the veteran's response, 
the RO must prepare a summary of the 
veteran's alleged stressors to the extent 
possible.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the JSRRC for 
verification of the specific incidents 
alleged by the veteran.

5.  When the above action has been 
completed, if, and only if, the RO 
determines that the evidence establishes 
the occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of 
the verified stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  The 
examination report must include a 
detailed account of all pathology found 
to be present. If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

8.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the April 2006 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

